Title: From George Washington to Benjamin Stoddert, 31 March 1799
From: Washington, George
To: Stoddert, Benjamin



Dear Sir,
Mount Vernon 31st March 1799.

This letter will be presented to you by Burwell Bassett Esqr. one of the Senate of this Commonwealth—and a Nephew to Mrs Washington—whom I beg leave to introduce to your civilities.
Mr Bassett will mention to you the wish of another of Mrs Washingtons Nephews—Mr Robert Henley—to obtain a birth as Midshipman in one of our Frigates (if youths of Sixteen are admitted).
I am not, myself, acquainted with this young Gentleman; but on Mr Bassetts report of him, ⟨who is⟩ you may entirely rely. I have the honor to be with esteem & respect Dear Sir Your Obedt Hble Servant

Go: Washington

